Name: Commission Regulation (EEC) No 1/89 of 29 December 1988 amending Regulation (EEC) No 4103/88 fixing the monetary compensatory amounts in the agricultural sector and certain coefficients and rates required for their application
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 2 . 1 . 89 Official Journal of the European Communities No L 1 / 1 I (Acts whose publication is obligatory) COMMISSION REGULATION (EEC) No 1/89 of 29 December 1988 amending Regulation (EEC) No 4103/88 fixing the monetary compensatory amounts in the agricultural sector and certain coefficients and rates required for their application THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1677/85 of 11 June 1985 on monetary compensatory amounts in agriculture ('), as last amended by Regulation (EEC) No 1889/87 (2), and in particular Articles 9 (2) and 6a (2) thereof, Having regard to Council Regulation (EEC) No 1678/85 of 11 June 1985 fixing the conversion rates to be applied in agriculture (3), as last amended by Regu ­ lation (EEC) No 4136/88 (4), Whereas the monetary compensatory amounts introduced by Regulation (EEC) No 1677/85 were fixed by Commission Regulation (EEC) No 4103/88 (s); Whereas Commission Regulation (EEC) No 3153/85 (*), as last amended by Regulation (EEC) No 3521 /88 (7), lays down the rules for calculating monetary compensatory amounts ; whereas the spot market rates recorded pursuant to Regulation (EEC) No 3153/85 in the period 21 to 27 December 1988 for the Spanish peseta lead to the provisions of Article 9 (2) of Regu ­ lation (EEC) No 1677/85 not being applied since the previous gap was fixed in accordance with Article 5 (3) of Regulation (EEC) No 1677/85 and the new monetary gap to be applied exceeds the limits laid down in that Article ; whereas the trend in the monetary gap in the reference period therefore requires , pursuant to Article 8 of Regulation (EEC) No 3153/85, the monetary compensatory amounts to be updated in the sectors concerned, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EEC) No 4103/ 88 is hereby amended as follows : 1 . The column 'Spain' in Parts 1 , 3, 5, 7 and 8 of Annex I is replaced by that given in Annex I hereto. 2 . Annexes II and III are replaced by Annexes II and III hereto . Article 2 This Regulation shall enter into force on 2 January 1989. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 29 December 1988 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 164, 24. 6 . 1985 , p. 6 . O OJ No L 182, 3 . 7 . 1987, p. 1 . (J) OJ No L 164, 24 . 6 . 1985, p. 11 . O OJ No L 362, 30 . 12 . 1988 , p . 13 . (') OJ No L 364, 30. 12 . 1988, p. 1 . (*) OJ No L 310, 21 . 11 . 1985, p. 4 . O OJ No L 307, 12 . 11 . 1988 , p. 28 . No L 1 /2 Official Journal of the European Communities 2 . 1 . 89 ANNEX I PART 1 SECTOR CEREALS Monetary compensatory amounts CN-code Table Additionalcode Notes Positive Negative Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc I I  1 000 kg  0709 90 60 IIIIIl! 383,94 0712 90 19 II 383,94 1001 10 10 IlIl 474,81 1001 10 90 IlIlIII 474,81 1001 90 91 \ IlIl 383,94 1001 90 99 \\\\ 383,94 1002 00 00 IIIlIl 348,46 1003 00 10 IIIlIl 344,85 1003 00 90 IlIl\ 344,85 1004 00 10 IIIIII 331,06 1004 00 90 Il 331,06 1005 10 90 Ill l 383,94 1005 90 00 IIII 383,94 1007 00 90 I II 344,85 1008 20 00 IlII 344,85 1101 00 00 \ \ II 466,75 1102 10 00 \ . 417,07 1102 20 10 Il\ l I 537,52 1102 20 90 II \ 172,77 1102 90 10 II 351,75 1102 90 30 337,68 1102 90 90 11-1 7285 351,75 11-1 7286 l 351,75 1103 11 10 I l I 594,57 1103 11 90 \ \ I 504,09 1103 12 00 \ I I 463,48 ¢ 1103 13 11 11-2 7287 I 556,72 1103 13 19 11-3 7288 I 539,95 l 11-3 7289 l 556,72 1103 13 90 \ \ I 391,62 1103 19 10 \ \ 355,43 1103 19 30 \ \ I 482,79 1103 19 90 11-1 7285 I 351,75 11-1 7286 I 351,75 1103 21 00 I l \ 391,62 ¢ 1103 29 10 I l I 355,43 1103 29 20 \ I \ 351,75 2 . 1 . 89 Official Journal of the European Communities No L 1 /3 Positive Negative CN-code Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Ireland £ Irl Portugal Esc l  1 000 kg  1103 29 30 337,68 1103 29 40 l 391,62 1103 29 90 11-1 7285 I 351,75 11-1 7286 351,75 1104 11 10 351,75 1104 11 90 l 482,79 1104 12 10 \ \ 337,68 1104 12 90 595,90 1104 19 10 391,62 1104 19 30 355,43 1104 19 50 \\\ 422,34 1104 19 99 11-1 7285 l 351,75 / 11-1 7286 351,75 1104 21 10 351,75 1104 21 30 482,79 1104 21 50 551,76 1104 21 90 \\ \ 351,75 1104 22 10 337,68 1104 22 30 463,48 1104 22 50 337,68 1104 22 90 \ 337,68 1104 23 10 l 391,62 1104 23 30 391,62 1104 23 90 391,62 1104 29 10 11-4 7290 l 351,75 11-4 7291 351,75 11-4 7292 391,62 11-4 7293 355,43 1104 29 30 11-4 7290 351,75 11-4 7291 351,75 11-4 7292 391,62 11-4 7293 \ 355,43 1104 29 91 l 391,62 1104 29 95 \ 355,43 1104 29 99 11-1 7285 351,75 11-1 7286 351,75 1104 30 10 287,97 1104 30 90 115,18 1107 10 11 683,42 1107 10 19 510,65 ' 1107 10 91 I 613,83 1107 10 99 458,65 1107 20 00 I 534,52 1108 11 00 11-5 7294 C) 621,50 11-5 7295 o 621,50 2 . 1 . 89No L 1 /4 Official Journal of the European Communities . CN-code Table Additionalcode Notes Positive Negative Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc I III  1 000 kg  1108 12 00 11-5 7294 I. 562,29 11-5 7295 o 562,29 1108 13 00 11-6 7296 o I 562,29 I 11-6 7297 o 562,29 1108 14 00 11-5 7294 o 562,29 11-5 7295 o 562,29 1108 19 90 11-5 7294 o \ 562,29 11-5 7295 O I 562,29 1109 00 00 IIIl 845,83 1702 30 91 17-9 7318 733,58 1702 30 99 17-9 7318 562,29 1702 40 90 IlIl I 562,29 1702 90 50 ||II 562,29 1702 90 75 \ 767,10 1702 90 79 IIII 536,22 2106 90 55 \ 562,29 2302 10 10 23-1 7622  23-1 7623 \ \ 155,78 2302 10 90 \ \ 322,69 2302 20 10 IIIIII 155,78 2302 20 90 IIIIII 322,69 2302 30 10 Il 155,78 2302 30 90 \ 333,82 2302 40 10 Il 155,78 2302 40 90 \ IlI 333,82 2303 10 11 \ IlI 744,76 - 2309 10 11 23-2 7624 o  23-2 7625 O . 46,07 2309 10 13 23-8 7541 OO  23-8 7542 oo I 781,58 23-8 7543 OO 1 563,16 23-8 7544 (2)C)  23-8 7545 oo 193,83 23-8 7546 oo 387,66 23-8 7547 oo \  23-8 7548 oo 1 287,88 l 23-8 7549 oo 2 575,77 23-8 7550 oo 46,07 23-8 7551 00 827,65 23-8 7552 oo 1 609,23 23-8 7626 oo 46,07 23-8 7627 oo 239,90 23-8 7628 oo I 433,73 23-8 7629 oo 46,07 23-8 7630 oo 1 333,95 1 ; 89 Official Journal of the European Communities No L 1 /5 CN-code Table Additionalcode Notes Positive Negative Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr . Ireland £ Irl Portugal Esc \ l \  1 000 kg  2309 10 13 23-8 7631 oo 2 621,84 2309 10 31 23-3 7624 o  \ 23-3 7691 O 145,90 2309 10 33 23-9 7541 fX')  23-9 7542 oo 781,58 \ 23-9 7543 1 563,16 23-9 7544 oo  23-9 7545 oo 193,83 23-9 7546 oo 387,66 23-9 7547 oo  23-9 7548 oo 1 287,88 23-9 7549 oo 2 575,77 23-9 7645 oo "145,90 l 23-9 7646 oo 927,48 23-9 7647 oo 1 709,06 \ 23-9 7648 oo 145,90 23-9 7649 oo 339,73 23-9 7650 oo 533,56 23-9 7651 oo 145,90 23-9 7652 oo 1 433,78 23-9 7653 oo \ 2 721,67 230910 51 23-4 7624 o  23-4 7692 o 287,96 2309 10 53 23-10 7541 oo  23-10 7542 oo 781,58 23-10 7543 oo 1 563,16 i 23-10 7544 oo \  23-10 7545 oo 193,83 23-10 7546 oo \ 387,66 23-10 7547 oo I  23-10 7548 oo 1 287,88 23-10 7549 oo 2 575,77 23-10 7654 oo 287,96 23-10 7655 oo I 1 069,54 23-10 7656 oo 1 851,12 23-10 7657 oo 287,96 23-10 7658 oo 481,79 23-10 7659 oo 675,62 23-10 7660 oo 287,96 \ 23-10 7661 oo 1 575,84 23-10 7662 oo 2 863,73 2309 90 31 23-5 7624 o  23-5 7693 o \ 46,07 2309 90 33 23-11 7541 oo   23-11 7542 oo \ 781,58 No L 1 /6 Official Journal of the European Communities 2 . 1 . 89 CN-code Table Additionalcode Notes Positive Negative Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irt Portugal Esc I I \ \  1 000 kg  2309 90 33 23-11 7543 oo 1 563,16 23-11 7544 oo  23-11 7545 oo 193,83 23-11 7546 (0(0 387,66 23-11 7547 oo  23-11 7548 oo 1 287,88 23-11 7549 oo 2 575,77 23-11 7663 oo 46,07 l 23-11 7664 oo 827,65 \ 23-11 7665 oo 1 609,23 I 23-11 7666 oo 46,07 23-11 7667 oo 239,90 ' 23-11 7668 (OO 433,73 23-11 7669 (OO 46,07 23-11 7670 (0(0 1 333,95 23-11 7671 (0(0 2 621,84 2309 90 41 23-6 7624 o  23-6 7604 (0 145,90 2309 90 43 23-12 7541 (OO  23-12 7542 (OO 781,58 23-12 7543 (0(0 1 563,16 23-12 7544 (0(0  l 23-12 7545 (0(0 193,83 23-12 7546 (0(0 387,66 23-12 7547 (0(0  23-12 7548 (0(0 1 287,88 23-12 7549 (0(0 2 575,77 I 23-12 767? (0(0 145,90 i 23-12 7673 (0(0 927,48 23-12 7674 (0(0 1 709,06 23-12 7675 (0(0 145,90 23-12 7676 (0(0 339,73 23-12 7677 (0(0 533,56 23-12 7678 (0(0 145,90 23-12 7679 (0(0 1 433,78 23-12 7680 (0(0 2 721,67 2309 90, 51 23-7 7624 (0  23-7 7695 (0 287,96 2309 90 53 23-13 7541 (0(0  23-13 7542 (0(0 781,58 23-13 7543 (0(0 1 563,16 23-13 7544 (0(0  23-13 7545 (0(0 193,83 l 23-13 7546 (0(0 387,66 23-13 7547 (0(0  2. 1 . 89 Official Journal of the European Communities No L 1 /7 Positive Negative Germany Nether ­ lands Spain United Kingdom Denmark Italy France Greece Ireland Portugal CN-code Table Additionalcode Notes Belgium/ Luxem ­ bourg - F1 £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl EscDM Pu  1 000 kg ­ 2309 90 53 23-13 23-13 23-13 23*13 23-13 23-13 23-13 23-13 23-13 23-13 23-13 7548 7549 7681 7682 7683 7684 7685 7686 7687 7688 7689 OO OO OO OO OO OO OO OO OO OO OO 1 287,88 2 575,77 287,96 1 069,54 1 851,12 287,96 481,79 675,62 287,96 1 575,84 2 863,73 (l) When completing the. customs formalities , the applicant must state in the declaration provided for this purpose the content by weight of starch, expressed as dry matter, per 1 000 kg of the product. (*) When completing customs formalities, the party concerned shall state in the declaration provided for this purpose, in particular, the actual content by weight per tonne of finished product of :  milk powder or granules (other than whey),  whey powder or granules,  added casein and/or caseinate . (*) When completing :  customs export formalities carried out in a Member State the currency of which has appreciated,  customs import formalities carried out in a Member State the currency of which has depreciated,  customs export formalities carried out in a Member State making use of the option provided in Article 10 of Regulation (EEC) No 1677/85, the applicant must state in the declaration provided for this purpose the complete composition of the product and the exact content by weight of non-milk constituents broken down by the Combined Nomenclature code. No L 1 /8 Official Journal of the European Communities 2. 1 . 89 PART 3 SECTOR BEEF AND VEAL Monetary compensatory amounts CN-code Table Additionalcode Notes Positive Negative Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc  100 kg live weight  0102 90 10 IIli O 564,11 0102 90 31 liII O \ 564,11 0102 90 33 \\ o 564,11 0102 90 35 o \ 564,11 0102 90 37 : I IIIl 564,11 IIII  100 kg net weight  0201 10 10 IIIIII 1 071,81 0201 10 90 li \ 1 071,81 0201 20 21 IIIl 1 071,81 0201 20 29 II 1 071,81 0201 20 31 \\ 857,45 0201 20 39 Il 857,45 0201 20 51 Ill 1 286,17 0201 20 59 IlII 1 286,17 0201 20 90 II 857,45 0201 30 00 l 1 466,68 0202 10 00 l l l 953,34 0202 20 10 IIII o 953,34 0202 20 30 02-1 7014 \ 152,54 02-1 7018 l 152,54 02-1 7019 o 762,67 0202 20 50 02-1 7014 l 238,34 l 02-1 7018 I 238,34 02-1 7019 o 1 191,68 0202 20 90 \ I o 762,67 0202 30 10 l I o 1 191,68 0202 30 50 \ \ oo 1 191,68 0202 30 90 02-2 7034 I 238,34 02-2 7038 o 1 191,68 0206 10 95 l I I 1 466,68 0206 29 91 l I 1 191,68 0210 20 10 l I 857,45 0210 20 90 l 1 224,12 0210 90 41 \ l 1 224,12 0210 90 90 \ 1 224,12 1602 50 10 16-4 7330 1 224,12 16-4 7331 733,34 16-4 7332 I 490,77 1602 90 61 16-4 7332 \ 490,77 2 . 1 . 89 Official Journal of the European Communities No L 1 /9 (') The compensatory amount shall not be applied on animals imported within an annual tariff quota to be granted by the competent auth ­ orities of the European Communities : (a) for heifers and cows, other than those intended for slaughter, of the grey, brown, and mottled yellow Simmental and Pinzgau breeds; (b) for bulls, heifers and cows, other than those intended for slaughter, of the mottled Simmental breed, the Schwyz breed and the Friburg breed. (*) The compensatory amount shall not be applied :  in respect of quantities coming within an annual tariff quota of 50 000 tonnes, expressed in boned , meat, to be granted by the competent authorities of the European Communities for frozen beef and veal,  in respect of quantities coming within an annual tariff quota of 2 250 tonnes, expressed in boned meat, to be granted by the competent authorities of the European Communities for frozen buffalo meat. (J) Entry under this Combined Nomenclature code is subject to the production of a certificate issued on conditions laid down by the competent authorities of the European Communities . No L 1 / 10 Official Journal of the European Communities 2 . 1 . 89 PARTS SECTOR MILK AND MILK PRODUCTS Monetary compensatory amounts CN-code Table Additionalcode Notes Positive Negative Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece * Dr Ireland £ Irl Portugal Esc \ \ IIII  100 kg  0401 04-1 7058 a + e 0402 10 11 li 836,34 0402 10 19 04-3 7059 Il  04-3 7074 403,11 04-3 7078 II  04-3 7079 II 836,34 0402 10 91 04-4 7089 \ d+f 0402 10 99 04-4 7089 Il d+f 0402 21 11 04-2 7744 \ a + c 0402 21 17 04-6 7098 II  04-6 7099 Il 403,11 04-6 7114 a+ c 0402 21 19 04-2 7744 I I a + c 0402 21 91 04-2 7744 II a+c 0402 21 99 04-2 7744 a + c 0402 29 04-2 7744 a+ c + f 0402 91 04-2 7744 I a + c 0402 99 04-2 7744 II a+c + f , 0403 10 11 04-2 7744 a + c 0403 10 13 04-2 7744 I a + c 0403 10 19 04-2 7744 I a + c 0403 10 31 04-2 7744 I a + c + f 0403 10 33 04-2 7744 I a + c + f 0403 10 39 04-2 7744 I a + c + f 0403 90 11 04-5 7093 \  04-5 7094 I 403,11 04-5 7097 I 836,34 0403 90 13 04-6 7098 I  &gt; 04-6 7099 l \ 403,11 04-6 7114 I a + c 0403 90 19 04-2 7744 I I a + c 0403 90 31 04-4 7089 I d+f 0403 90 33 04-2 7744 I a + c + f 0403 90 39 04-2 7744 \ a + c + f 0403 90 51 04-2 7744 I a + c 0403 90 53 04-2 7744 I a + c 0403 90 59 04-2 7744 I a + c 0403 90 61 04-2 7744 I a + c + f 0403 90 63 04-2 7744 \ a + c + f 2 . 1 . 89 Official Journal of the European Communities No L 1 / 11 Positive Negative CN-code Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc \\  100 kg  I I I 0403 90 69 04-2 7744 II a+c+f l 0404 90 11 04-2 7744 II a+c l l 0404 90 13 04-2 7744 a+c \ 040490 19 04-2 7744 a+c l 0404 90 31 04-2 7744 a+c I 0404 90 33 04-2 7744 a+c l 0404 90 39 04-2 7744 a+c \ l 0404 90 51 04-2 7744 II a+c+f 0404 90 53 04-2 7744 a+c+f 0404 90 59 04-2 7744 II a+c+f 0404 90 91 04-2 7744 II a+c+f l 0404 90 93 04-2 7744 a+c+f \ 0404 90 99 04-2 7744 II a+c+f I I 0405 04-7 7118 364,79 l \ 04-7 7119 II 373,91 l l 04-7 7134 552,09 l 04-7 7138 565,89 l 04-7 7139 642,67 l 04-7 7154 II 658,74 l \ 04-7 7158 -1 306,21 I I 04-7 7159 Il -1 338,87 \ 04-7 7174 32,44 l 04-7 7178 33,25 l 04-7 7189 1 224,14 04-7 7193 1 254,74 I 04-7 7194 II b x coef 04-7 7197  04-7 7198 \\ b X coef 04-7 7199 II  \ 04-7 7214 b x coef 04-7 7218  04-7 7219  04-7 7222 b x coef l 04-7 7223  \ 04-7 7225 b 04-7 7696 32,44 l 04-7 7697 II 33,25 \ 04-7 7698 Il 36,97 04-7 7699 I 37,89 \ 04-7 7709 b x coef 04-7 7713 b x coef l 04-7 7739 II  I 04-7 7743  04-7 7752 b x coef l 04-7 7753  No L 1 / 12 Official Journal of the European Communities 2 . 1 . 89 CN-code Table Additionalcode Notes Positive Negative Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc I  100 kg  0405 04-7 7754 572,90 I 04-7 7755 II 587,22 0406 10 10 04-8 7226 Il  I 04-8 7227 1 080,53 \ 04-8 7228 \ 1 161,07 \ 04-8 7229 742,87 04-8 7230 Il 911,55 04-8 7231 Il 337,67 04-8 7232 464,43 0406 10 90 04-8 7226  04-8 7228 1 161,07 04-8 7230 II 911,55 I 04-8 7232 Il 464,43 0406 20 10 l \  0406 20 90 04-9 7233 I 1 161,07 04-9 7234 l 1 590,19 0406 30 10 04-10 7235 \  04-10 7236 416,47 \ 04-10 7237 \ 609,38 04-10 7238 \ 884,66 04-10 7239 l 1 049,12 0406 30 31 04-10 7235 \  04-10 7236 \ 416,47 I 04-10 7237 \ 609,38 l 04-10 7238 l 884,66 0406 30 39 04-10 7235 I  I 04-10 7238 I 884,66 \ 04-10 7239 I 1 049,12 0406 30 90 l \ I 1 049,12 0406 40 00 04-11 7240 \  04-11 7241 l 1 089,93 0406 90 11 04-12 7242 l 911,55 04-12 7243 \  04-12 7244 \ 1 080,53 l 04-12 7245 l 1 161,07 04-12 7246 I 742,87 04-12 7247 \ 911,55 0406 90 13 04-13 7248 l  04-13 7250 I 1 357,16 0406 90 15 04-13 7248 I I  04-13 7250 l 1 357,16 0406 90 17 04-13 7248  04-13 7249 l 911,55 04-13 7250 \ 1 357,16 0406 90 19 \ l  No L 1 / 132. 1 . 89 Official Journal of the European Communities CN-code Table Additionalcode Notes Positive Negative Germany DM Nether ­ lands F1 . Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc \ \ \  100 kg  0406 90 21 04-14 7251 \  04-14 7252 1 236,26 0406 90 23 04-15 7254  » 04-15 7255 I 1 080,53 04-15 7256 I 1 161,07 1 04-15 7257 l 742,87 l 04-15 7258 I 911,55 0406 90 25 04-15 7254 I  04-15 7255 I 1 080,53 l 04-15 7256 I 1 161,07 1 04-15 7257 I 742,87 04-15 7258 I 911,55 0406 90 27 04-15 7254 \  04-15 7255 l 1 080,53 04-15 7256 1 161,07 04-15 7257 742,87 \ 04-15 7258 II 911,55 0406 90 29 04-15 7253 II  04-15 7254  04-15 7255 I 1 080,53 04-15 7256 1 161,07 04-15 7257 \ 742,87 \ 04-15 7258 911,55 0406 90 31 04-15 7253  04-15 7254  » 04-15 7255 1 080,53 04-15 7256 1 161,07 04-15 7257 \ 742,87 04-15 7258 Il 911,55 0406 90 33 04-15 7253  04-15 7254 Il  04-15 7255 Il 1 080,53 04-15 7256 Il 1 161,07 04-15 7257 l 742,87 04-15 7258 911,55 0406 90 35 04-16 7259  04-16 7274 li 1 080,53 04-16 7277 1 161,07 04-16 7278 \\ 742,87 04-16 7279 li 911,55 0406 90 37 04-16 7259 Il  04-16 7274 1 080,53 04-16 7277 1 161,07 04-16 7278 lil 742,87 04-16 7279 Il 911,55 No L 1 / 14 Official Journal of the European Communities 2. 1 . 89 CN-code Table Additionalcode Notes Positive Negative Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc \ II  100 kg  0406 90 39 04-15 7254 \  04-15 7255 Il 1 080,53 04-15 7256 1 161,07 04-15 7257 \ 742,87 04-15 7258 \ 911,55 0406 90 50 04-15 7253 Il  04-15 7254 li  04-15 7255 Il 1 080,53 l 04-15 7256 Ill 1 161,07 04-15 7257 I-I 742,87 04-15 7258 Il\ 911,55 0406 90 61 Il r 0406 90 63  040690 69 \ 1 590,19 0406 90 71 04-8 7226  I 04-8 7227 III 1 080,53 \ 04-8 7228 1 161,07 \ 04-8 7229 II 742,87 04-8 7230 911,55 0406 90 73 04-16 7259  04-16 7274 \ 1 080,53 04-16 7277 1 161,07 04-16 7278 II 742,87 ' t 04-16 7279 911,55 0406 90 75 04-16 7259 II  04-16 7274 II 1 080,53 04-16 7277 l 1 161,07 04-16 7278 ' l 742,87 04-16 7279 I \ 911,55 0406 90 77 04-16 7259 I  04-16 7274 l 1 080,53 04-16 7277 I I 1 161,07 \ 04-16 7278 I 742,87 04-16 7279 l 911,55 0406 90 79 04-16 7259 I  04-16 7274 I 1 080,53 \ 04-16 7277 l 1 161,07 04-16 7278 l 742,87 04-16 7279 I 911,55 0406 90 81 04-16 7259 \  04-16 7274 I 1 080,53 04-16 7277 \ 1 161,07 04-16 7278 I 742,87 l 04-16 7279 l 911,55 0406 90 83 \  2 . 1 . 89 Official Journal of the European Communities No L 1 / 15 CN-code Table Additionalcode Notes Positive Negative Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit ... France FF Greece Dr Ireland £ Irl Portugal Esc \  100 kg  0406 90 85 04-16 7259  04-16 7274 IlI 1 080,53 \ 04-16 7277 1 161,07 04-16 7278 l 742,87 04-16 7279 Il 911,55 0406 90 89 04-15 7253  04-15 7254 l \  04-15 7255 1 080,53 04-15 7256 II 1 161,07 04-15 725&gt; 742,87 04-15 7258 911,55 0406 90 91 04-8 7226  04-8 7231 Il 337,67 04-8 7232 464,43 0406 90 93 04-8 7226  04-8 7231 337,67 04-8 7232 Il\ 464,43 0406 90 97 04-8 7226  04-8 7228 1 161,07 04-8 7230 911,55 04-8 7232 464,43 0406 90 99 04-8 7226  04-8 7228 1 161,07 04-8 7230 \ 911,55 V 04-8 7232 464,43 2309 10 15 23-14 7553 78,16 \ 23-14 7554 156,32 23-14 7555 234,47 23-14 7556 293,09 23-14 7557 328,26 23-14 7558 Il 351,71 l 23-14 7559 19,38 23-14 7569 Il 38,77 I 23-14 7573 58,15 23-14 7574 \ 72,69 23-14 7577 \ 81,41 l 23-14 7578 87,22 \ 23-14 7579 128,79 23-14 7580 Il 257,58 23-14 7581 Il 386,36 23-14 7582 482,96 23-14 7583 540,91 23-14 7584 \ 579,55 2309 10 19 23-14 7553 78,16 23-14 7554 156,32 No L 1 / 16 Official Journal of the European Communities 2. 1 . 89 CN-code Table Additionalcode Notes Positive Negative Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc ||  100 kg  2309 10 19 23-14 7555 Il 234,47 23-14 7556 Il\ 293,09 23-14 7557 Il 328,26 23-14 7558 l 351,71 23-14 7559 II 19,38 23-14 7569 Il\ 38,77 23-14 7573 58,15 23-14 7574 72,69 23-14 7577 81,41 23-14 7578 87,22 23-14 7579 Il 128,79 23-14 7580 257,58 23-14 7581 li 386,36 23-14 7582 Il 482,96 23-14 7583 540,91 23-14 7584 579,55 2309 10 39 23-14 7553 78,16 23-14 7554 \ 156,32 23-14 7555 234,47 23-14 7556 II 293,09 23-14 7557 l 328,26 23-14 7558 \ 351,71 23-14 7559 I 19,38 \ 23-14 7569 \ \ 38,77 23-14 7573 \ 58,15 23-14 7574 l 72,69 23-14 7577 l 81,41 23-14 7578 l 87,22 23-14 7579 l 128,79 1 23-14 7580 \ 257,58 23-14 7581 \ 386,36 23-14 7582 l 482,96 l 23-14 7583 \ 540,91 23-14 7584 I 579,55 2309 10 59 23-14 7553 I 78,16 l 23-14 7554 I 156,32 23-14 7555 I 234,47 23-14 7556 l 293,09 23-14 7557 I 328,26 \ 23-14 7558 I 351,71 23-14 7559 \ 19,38 23-14 7569 I 38,77 23-14 7573 l 58,15 23-14 7574 72,69 23-14 7577 \ 81,41 2 . 1 . 89 Official Journal of the European Communities No L 1 / 17 CN-code Table Additionalcode Notes Positive Negative Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc \ \  100 kg  2309 10 59 23-14 7578 l 87,22 l 23-14 7579 l 128,79 23-14 7580 l 257,58 23-14 7581 \ 386,36 23-14 7582 II 482,96 23-14 7583 IIIl 540,91 23-14 7584 IIIl 579,55 2309 10 70 23-14 7553 Il 78,16 \ 23-14 7554 156,32 23-14 7555 234,47 l 23-14 7556 293,09 l 23-14 7557 328,26 23-14 7558 IIIl 351,71 l l 23-14 7559 19,38 1 23-14 7569 IIIl 38,77 l 23-14 7573 58,15 \ 23-14 7574 Il 72,69 23-14 7577 81,41 l \ 23-14 7578 II 87,22 l 23-14 7579 \ 128,79 l 23-14 7580 IIIl 257,58 I 23-14 7581 Il 386,36 23-14 7582 II 482,96 23-14 7583 540,91 23-14 7584 IlIl 579,55 2309 90 35 23-14 7553 II 78,16 23-14 7554 156,32 l 23-14 7555 II 234,47 23-14 7556 II 293,09 23-14 7557 li 328,26 23-14 7558 ' 351,71 23-14 7559 19,38 \ 23-14 7569 II 38,77 -- 23-14 7573 Il 58,15 23-14 7574 72,69 l 23-14 7577 81,41 I 23-14 7578 \\ 87,22 l 23-14 7579 128,79 l \ 23-14 7580 257,58 23-14 7581 386,36 23-14 7582 li 482,96 l 23-14 7583 540,91 23-14 7584 579,55 2309 90 39 23-14 7553 \\ 78,16 23-14 7554 156,32 \ No L 1 / 18 Official Journal of the European Communities 2 . 1 . 89 CN-code Table Additionalcode Notes Positive Negative Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc I ||||II  100 kg  2309 90 39 23-14 7555 Il 234,47 23-14 7556 Il 293,09 23-14 7557 Il\ 328,26 23-14 7558 Il 351,71 23-14 7559 Il 19,38 23-14 7569 Il 38,77 23-14 7573 Il 58,15 l 23-14 7574 72,69 23-14 7577 li 81,41 l 23-14 7578 87,22 \ 23-14 7579 I 128,79 23-14 7580 257,58 23-14 7581 386,36 23-14 7582 l I 482,96 23-14 7583 I 540,91 23-14 7584 579,55 2309 90 49 23-14 7553 78,16 I 23-14 7554 156,32 23-14 7555 234,47 .I 23-14 7556 293,09 23-14 7557 328,26 23-14 7558 \ 351,71 I 23-14 7559 19,38 23-14 7569 l 38,77 I 23-14 7573 \ I 58,15 23-14 7574 \ 72,69 23-14 7577 l I 81,41 23-14 7578 \ 87,22 23-14 7579 128,79 23-14 7580 I 257,58 23-14 7581 386,36 23-14 7582 482,96 23-14 7583 l I 540,91 23-14 7^84 \ 579,55 2309 90 59 23-14 7553 \ 78,16 23-14 7554 \ 156,32 23-14 7555 l 234,47 23-14 . 7556 l 293,09 I 23-14 7557 \ 328,26 23-14 7558 I 351,71 23-14 7559 \ 19,38 23-14 7569 \ 38,77 23-14 7573 l 58,15 23-14 7574 l 72,69 23-14 7577 \ 81,41 &gt;. 1 . 89 Official Journal of the European Communities No L 1 / 19 Positive Negative CN-code Table Additionalcode Notes Germany Nether ­ lands Spain United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Portugal DM F1 Pta £ Bfrs/Lfrs Dkr Lit FF Dr £Ir Ese 2309 90 59 2309 90 70  100 kg  87,22 128,79 257,58 386,36 482,96 540,91 579,55 78,16 156,32 234,47 293,09 328,26 351,71 19,38 38,77 58,15 72,69 81,41 87,22 128,79 257,58 386,36 482,96 540,91 579,55 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 7578 7579 7580 7581 7582 7583 7584 7553 7554 7555 7556 7557 7558 7559 7569 7573 7574 7577 7578 7579 7580 7581 7582 7583 7584  °/o milk fat/100 kg product  a b 13,785 14,984  % non-fatty lactic dry matter excluding added whey and/or lactose and/or casein and/or casemates/ 100 kg product - C 7,429 - % lactic matter excluding added whey and/or lactose and/or casein and/or caseinates/ 100 kg product  8,363d  % non-fatty lactic matter excluding added whey and/or lactose and/or casein and/or caseinates/ 100 kg product - e 0,675 ¢ °/o sucrose/100 kg product  f 1,533 Annex For certain milk products , falling within CN codes 0401 , 0402 , 0403 and 0404, the applicant, when completing customs formalities, shall state on the declaration provided for this purpose : the weight of fat, the weight of non-fatty lactic dry matter and the weight of added sucrose , contained in 100 kg of product^ as well as whether or not whey and/or lactose and/or casein ana/or caseinates have been added, and where this is the case, the actual content by weight of these products and the lactose content of the added whey. No L 1 /20 Official Journal of the European Communities 2 . 1 . 89 PART 7 SECTOR SUGAR Monetary compensatory amounts CN-code Table Additionalcode Notes Positive Negative Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc I I  100 kg  1701 11 10 17-5 7334 o 129,65 17-5 7335 I 129,65 1701 11 90 17-5 7334 C) 129,65 17-5 7335 l I 129,65 1701 12 10 17-5 7334 0 129,65 17-5 7335 \ 129,65 1701 12 90 17-5 7334 C) 129,65 17-5 7335 \ 129,65 1701 91 00 17-6 7337 C) 153,32 1701 99 10 17-7 7340 l 153,32 1701 99 90 17-7 7340 153,32 l l  100 kg of dry matter  1702 30 10 17-7 7340 l 133,43 1702 40 10 17-7 7340 I 133,43 1702 60 10 17-7 7340 \ 133,43 l \  % sucrose content and 100 kg net - 1702 60 90 17-10 7345 o 1,533 17-10 7346 o 1,533 17-10 7347 C) 1,533 \ l l I  100 kg of dry matter  1702 90 30 17-7 7340 \ - 133,43 IlIlI  % sucrose content and 100 kg net - 1702 90 60 17-11 7349 O 1,533 17-11 7350 o \ 1,533 17-11 7351 o 1,533 1702 90 71 17-12 7353 o 1,533 1702 90 90 17-10 7345 o 1,533 17-10 7346 o ¢ 1,533 17-8 7347 o I 1,533 IlIIII  100 kg of dry matter  2106 90 30 21-5 7419 ll 133,43 Illlll  °/o sucrose content and 100 kg net - 2106 90 59 21-6 7423 o l ' 1,533 21-6 7424 C) \ 1,533 21-6 7425 C) I 1,533 No L 1 /211 . 89 Official Journal of the European Communities amount indicated multiplied by the sucrose content expressed as a percentage. (J) The sucrose content, including other sugars expressed as sucrose, shall be determined in accordance with Article 7 (2) of Regulation (EEC) No 837/68 in the case of imports and in accordance with Article 13 of Regulation (EEC) No 394/70 in the case of exports. l) Where the yield of the raw sugar differs from that of the standard quality defined by Regulation (EEC) No 431 /68 (OJ No L 89, 10 . 4 . 1968, p. 3) the monetary compensatory amount shall be adjusted in accordance with the provisions of Article 2 of Regu ­ lation (EEC) No 837/68 (OJ No L 151 , 30 . 6. 1968 , p. 42). ') For flavoured or coloured sugar the monetary compensatory amount per 100 kg of the product in question shall be equal to the No L 1 /22 Official Journal of the European Communities 2. 1 . 89 PART 8 PRODUCTS TOWHICH REGULATION (EEC) No 3033/80 RELATES Monetary compensatory amounts \ Positive Negative CN-code Table Additional. code Notes Germany Nether ­ lands Spain United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Portugal I DM F1 Pta £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc 0403 10 51 I  100 kg 752,71 0403 10 53 \ 817,34 0403 10 59 \ 1 084,04 0403 10 91 \ Il\  0403 10 93 l  0403 10 99 Il\  0403 90 71 II \ 752,71 0403 90 73 IIII 817,34 0403 90 79 IlIIII 1 084,04 0403 90 91 l \ l  - 0403 90 93 Il\  0403 90 99  1517 10 10 Il  1517 90 10 II  1704 10 11 \  1704 10 19 II  1704 10 91 II  1704 10 99 Il  1704 90 51 17-1 * 1704 90 55 17-4 * 1704 90 61 17-4 * 1704 90 65 17-4 * 1704 90 71 17-4 * 1704 90 75 17-1 * 1704 90 81 17-2 17-2 * 7632 1704 90 99 17-3 17-3 * 7632 I 1806 20 10 18-1 * Il 1806 20 30 18-1 * Il 1806 20 50 18-1 * Il 1806 20 70 18-1 * Il 1806 20 90 18-2 * II 1806 31 00 18-1 * 1806 32 10 18-4 » Il 1806 32 90 18-4 * Il 1806 90 11 18-4 * li 1806 90 19 18-1 * Il 1806 90 31 18-1 * II . 1 . 89 Official Journal of the European Communities No L 1 /23 I I Positive Negative CN-code Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc  100 kg  I r 1806 90 39 18-3 * \ 1806 90 50 18-3 * l \ l . 18-3 7632 \  1806 90 60 18-4 * l 1806 90 70 18-4 * l 1806 90 90 18-2 * I 1901 10 00 19-4 * 1901 90 90 19-2 * \ 1902 11 00 Il  1902 19 10 \  l 1902 19 90 \  1902 40 10 ll  l 1903 00 00 Il 1 ' 1905 30 11 19-1 * 1905 30 19 19-1 * 1905 30 30 19-1 * 1905 30 51 19-1 'l 1905 30 59 19-1 \ l 1905 30 91 19-1 l 1905 30 99 19-1 * l \ 1905 40 00 19-3  19-3 7633 I  19-3 7634 \  1905 90 40 19-1 * 1905 90 50 19-1 * I 1905 90 60 19-1 * l 1905 90 90 19-1 * 2101 10 99 21-2 ¦ \ 2101 20 90 21-2 * 2105 00 10 I I  2105 00 91 21-3 6585  l 21-3 7585 I l  \ 2105 00 99 21-4 6586  21-4 7586  \ ( 2106 10 90 21-2 * 2106 90 99 21-1 'l l 21-1 7001 l  21-1 7002  21-1 7003  21-1 7004  21-1 7635 \  21-1 7636  21-1 7637  I 21-1 7642 l  2905 44 11 Il  I No L 1 /24 Official Journal of the European Communities 2 . 1 . 89 CN-code Table Additionalcode Notes Positive Negative Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy lit France FF Greece Dr Ireland £ Irl Portugal Esc \  100 kg  2905 44 19 l I  2905 44 91 I \ I  2905 44 99 \ \ \  3505 10 10 || I \  3505 10 90 Il \  3823 60 11 IIl  3823 60 19 Il \  3823 60 91 l \ \  3823 60 99 \ \ \   Il 7001 4   7002 \   II 7003 l   Il 7004   7005 \   Il 7006 l I   II 7007   Il 7008 I   . Il 7009 l   7010   Il 7011   7012 \   7013   Il 7015   7016   7017  .  Il 7020 I   Il 7021 I   7022 l I   II 7023 I   7024   7025 l \   Il 7026   7027   7028 \ I   Il 7029   Il 7030   7031 l   7032   Il 7033 Il   II 7035 l   7036 l  .  II 7037 \   Il 7040 Il   ' li 7041  .  \\ 7042 II  I. 1 . 89 Official Journal of the European Communities No L 1 /25 CN-code Table Additionalcode Notes Positive Negative Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc \ \ \  100 kg   \ 7043 I   I 7044 \   \ 7045 \    II 7046 I   |1 7047 \  ¢  \ 7048 \   7049 \   II 7050 l   7051 I   II 7052 I   II 7053 I   7055 I   7056 \ '  '  I 7057 I   I 7060 l 564,53  II 7061 I 597,65  Il 7062 \ 626,62  \ 7063 654,22  7064 I 692,86  \ 7065 I \ 579,73  \ 7066 l 612,85  I 7067 \ 641,82  \ 7068 l 669,42 -- Il 7069 708,06  7070 ¢ 597,01  7071 \ 630,13  . 7072 \ 659,10  7073 l 686,70  7075 615,67  7076 II 648,79  Il 7077 677,76  Il 7080 l 1 098,95  7081 I 1 132,07  II 7082 l 1 161,04  7083 \ \ 1 188,64  Il 7084 1 227,28  Il 7085 1 114,15  Il 7086 II 1 147,27 Il 7087 l \ 1 176,24  Il 7088 \ 1 203,84  Il 7090 1 131,43  7091 1 164,55  7092 1 193,52  II 7095 Il 1 150,09  II 7096 II 1 183,21 No L 1 /26 Official Journal of the European Communities 2 . 1 . 89 CN-code Table Additionalcode Notes Positive Negative Germany DM Nether ­ lands F1 Spain Pu United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc \  100 kg   I 7100   7101   \ 7102 \   Il 7103 C)   7104 c&gt;   I 7105 C)   Il 7106 C)   II 7107 e&gt;   Il 7108 o   \ 7109 C) I  \  II 7110 o I   Il 7111 C)   7112 C) \   7113 C)   7115 C)   7116    7117 C)   7120 o   l 7121 o   \ 7122 o   li 7123 C)   l 7124 C)   7125 0)  l  I 7126 0) \  \  \ 7127 o  l ¢  7128 C)   I 7129 C)   \ 7130 o  l  II 7131 o   II 7132 C)   7133 o   7135 C)   II 7.136 0)   . 7137 o   I 7140 \   7141 O   \ 7142 C)   7143 o   II 7144 C) 478,35  7145 C)   Il 7146 o   7147 C)   Il 7148 C)   II 7149 C) 493,55  II 7150 (')  1 . 89 Official Journal of the European Communities No L 1 /27 CN-code Table Additionalcode Notes Positive Negative Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc \ - \  100 kg  l 7151   \ 7152 (') L   '  \ 7153 (,) L 472,19  \ 7155 (')    \ 7156   l 7157   \ 7160 C) 598,41  Il 7161 0) 631,53  7162 660,50  7163 688,10  Il 7164 o 726,74  7165 613,61  Il 7166 o 646,73  \ 7167 o 675,70  \ 7168 o 703,30  \ 7169 o 741,94  \ 7170 o 630,89  \ 7171 (') 664,01  \ 7172 o 692,98 ,  \ 7173 o 720,58  Il 7175 o 649,55  \ 7176 o 682,67  l 71 77 o 711,64  \ 7180 o 1 132,83  l 7181 0) 1 165,95  l 7182 o 1 194,92  l 7183 o I 1 222,52  l 7185 o 1 148,03  Il 7186 o I 1 181,15  \ 7187 o 1 210,12  l 7188 o 1 237,72  \ 7190 O 1 165,31  l 7191 (') 1 198,43  \ 7192 C) 1 227,40  \ 7195 (*) 1 183,97  l 7196 o 1 217,09  \ 7200 0)   l 7201 0)   \ 7202 o   Il 7203 o   \ 7204 o   \ 7205 (')   l 7206 o I   \ 7207 (')   \ 7208 C)  No L 1 /28 Official Journal of the European Communities 2.1 . 89 CN-code Table Additionalcode Notes Positive Negative Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc \ \  100 kg   \ 7209 C)   \ 7210 (1)   \ 7211 C)  '  7212 0)   7213 C)  '  7215 C)   Il 7216 C)   Il 7217 C)   \\ 7220 C)   7221 o   7260 C) 705,42  II 7261 o 738,54  7262 C) \ 767,51  Il 7263 o 795,11  7264 C) . 833,75  II 7265 C) \ 720,62  7266 o 753,74  Il 7267 C) 782,71  Il 7268 o \ 810,31  Il 7269 C) 848,95  7270 737,90  Il 7271 o 771,02  7272 C) 799,99  7273 0) 827,59  Il 7275 C) 756,56  Il 7276 0) 789,68  7280 O 775,22  7300 C) \   Il 7301 (')   7302 C) \   \\ 7303 o   7304 C)   \\ 7305 C)   7306 /1\   Il 7307 C)   7308 o   7309 (')   Il 7310 o   7311 C) \   Il 7312 o \   Il 7313 C)   \\ 7315 o \   7316 C)   II 7317 C) l   || 7320 (')  1 . 89 Official Journal of the European Communities No L 1 /29 CN-code Table Additionalcode Notes Positive Negative Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc \ IIII  100 kg   7321 o  Il 7360 713,17    Il 7361 746,29  Il 7362 775,26  Il 7363 o 802,86  Il 7364 C) 841,50  Il 7365 o 728,37  Il 7366 0) Il 761,49 '  Il 7367 o 790,46  7368 o Il 818,06  Il 7369 (') 856,70  Il 7370 o 745,65  Il 7371 /i\ Il 778,77  Il 7372 0) 807,74  7373 (') Il 835,34 '  l 7375 C) Il 764,31  \ 7376 o Il 797,43  \ 7380 o Il 782,97  \ 7400, o   l 7401 o Il   \ 7402 o   \ 7403 /i\ Il   7404 0) Il 479,79  I 7405 0) Il   l 7406 C) Il   l 7407 (*) Il   l 7408 o l   l 7409 (') 494,99  I 7410 o   \ 7411 o   I 7412 o   I 7413 0) 473,63  I 7415 ( l)   I 7416 (') \  '  I 7417 o l   I 7420 n \   I 7421 (') \   I 7460 (i) \ 720,29  I 7461 o l 753,41  I 7462 0) \ 782,38  I 7463 (') \ 809,98  I 7464 n l 848,62  I 7465 C) \ 735,49  I 7466 C) l 768,61  7467 o l 797,58 No L 1 /30 Official Journal of the European Communities 2. 1 . 89 CN-code Table Additionalcode Notes Positive Negative Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc \ \ I I  100 kg   \ 7468 (') l 825,18  7470 C) l 752,77  7471 C) l 785,89  7472 C) \ 814,86  l 7475 0) l 771,43  I 7476 (1 ) l 804,55  \ 7500 \ 514,92  7501 o l 548,04  7502 0 l 577,01  7503 0) 604,61  l 7504 o l 643,25  7505 o 1 530,12  7506 o 563,24  . 7507 &lt;*&gt; 592,21  II 7508 619,81  l 7509 0) l 658,45  7510 0) Il 547,40  7511 0) 580,52  \\ 7512 o 609,49  7513 0) 637,09  \\ 7515 C) Il 566,06  Il 7516 C) Il 599,18  Il 7517 0) 628,15  Il 7520 (') 584,72  7521 C) 617,84  Il 7560 C) 733,20  Il 7561 C) 766,32  7562 C) Il 795,29  II 7563 o 822,89  7564 o Il 861,53  Il 7565 0) 748,40  II 7566 o 781,52  7567 o 810,49  li 7568 C) 838,09  II 7570 o 765,68  II 7571 C) 798,80  II 7572 C) 827,77  \\ 7575 C) Il 784,34  7576 o 817,46  7600 C) 707,22  \\ 7601 C) 740,34  II 7602 C) Il 769,31  li 7603 o 796,91  7604 C) Il 835,55  7605 C) 722,42 !. 1 . 89 Official Journal of the European Communities No L 1 /31 CN-code Table Additionalcode Notes Positive Negative Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc I \ Il  100 kg   II 7606 L 755,54  7607 784,51  7608 C) 812,11  Il 7609 o 850,75  Il 7610 0) 739,70  Il 7611 0 772,82  Il 7612 0 801,79  Il 7613 C) 829,39  Il 7615 C) 758,36  7616 C) 791,48  \ 7617 o 820,45  7620 C) 777,02  Il 7621 o 810,14  \ 7700 C) 752,51  7701 o 785,63  7702 o 814,60  7703 (l) 842,20  7704 880,84  7705 o 767,71  7706 0 800,83  7707 0 829,80  \ 7708 C) 857,40  \ 7710 0) 784,99  l 7711 C) 818,11  l 7712 (') 847,08  l 7715 C) I 803,65  I 7716 C) 836,77  I 7720 o 711,44  I 7721 C) 744,56  I 7722 (') 773,53  I 7723 o 801,13  I 7725 (*) 726,64  I 7726 o 759,76  I 7727 0 788,73  I 7728 o 816,33  I 7730 o 743,92  I 7731 C) 777,04  I 7732 o 806,01  I 7735 o 762,58  I 7736 o 795,70  I 7740 (') 914,71  I 7741 C) 947,83  I 7742 C) 976,80  I 7745 0) 929,91  \ 7746 (') 963,03 ¢ No L 1 /32 Official Journal of the European Communities 2. 1 . 89 CN-code Table Additionalcode Notes Positive Negative Germany DM Nether ­ lands Fl Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc \ \ \ \  100 kg   7747 o 992,00  7750 0) 947,19  l 7751 o 980,31  I 7760 o I 1 117,97  l 7761 0) 1 151,09  7762 0) 1 180,06  \ 7765 o 1 133,17  \ 7766 (') 1 166,29  7770 o 1 150,45  \ 7771 o 1 183,57  \ 7780 (1) \ 1 321,24  \ 7781 0) 1 354,36  7785 0) 1 336,44  || 7786 o \ 1 369,56  \ 7800 \   7801   \ 7810 1 565,63  7811 l 1 598,75  7812 \ 1 627,72  Il 7815 l 1 580,83  7816 \ 1 613,95  7817 l 1 642,92  7820 l   7821 \   7830 1 598,11  \ 7831 l \ 1 631,23  \ 7840   7841 I   \\ 7860 634,33  7861 667,45  7900 C)   Il 7901 o   Il 7910 C) 1 599,51  \\ 7911 o 1 632,63  7912 o 1 661,60  7915 1 614,71  II 7916 o 1 647,83  II 7917 o 1 676,80  \\ 7920 C)   7921 0)   7930 (l) 1 631,99  7931 O 1 665,11  II 7940 C)   7941 o  ¢ li 7960 C) 668,21 - 1 . 89 Official Journal of the European Communities No L 1 /33 \ \ Positive Negative CN-code Table Additionalcode Notes Germany Nether ­ lands Spain United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Portugal I \ DM F1 Pta £ Bfrs/Lfrs Dkr Lit . FF Dr £ Irl Esc \ \ I \  100 kg -  I 7961 C) 701,33 Amounts to be deducted __ 51xx I 18,21  52xx \ 38,50  I 53xx 61,60  54xx 82,77  55xx \ 121,27  56xx 180,20  570x 276,15  571x 276,15  572x 382,47  573x 382,47  574x II 491,75  575x 491,75  576x 601,02  577x 601,02  578x 710,30  59xx I 18,21 Amounts to be deducted I 61xx 15,76  \ 62xx 33,31  \ 63xx 53,30  \ 64xx 71,62  \ 65xx 104,92  \ 66xx 155,91  \ 670x \ 238,93  \ 67 lx l 238,93  \ 672x \ 330,92  \ 673x \ 330,92  \ 674x \ 425,46  \ 675x \ 425,46  \ 676x \ 520,01  \ 677x \ 520,01  \ 678x \ 614,56 __ \ 69xx I 15,76 No L 1 /34 Official Journal of the European Communities 2 . 1 . 89 (') If the goods contain butter reduced in price under the Regulation indicated in Table 7 of Chapter 4 of the additional codes, the amount indicated in additional code 7xxx shall be reduced, for for ­ mula A and formula C products, by the amount indicated in ad ­ ditional code 5xxx and, for formula B products, by that indicated in additional code 6xxx. The additional code to be declared will be 5xxx or 6xxx as appropriate (x representing any figure from 0 to 9). However, where a mixture of glucose and fructose is declared (in whatever form) or is found to be present in the goods, the amount of glucose to be included in the above calculation is that which is in ex ­ cess of the fructose content of the goods. Sucrose/Invert Sugar/Isoglucose The content of the goods (as presented), in sucrose, together with the sucrose which results from expressing as sucrose any mixture of glucose and fructose (the sum of the amounts of these two sugars multiplied by 0,95), which is declared (in whatever form) or found to be present in the goods. However, where the fructose content of the goods is less than the glu ­ cose content, the amount of glucose to be included in the above calcu ­ lation shall be an amount equal, by weight, to that of fructose. Note : In all cases, where a hydrolysis product of lactose is declared, and/or galactose is found to be -present among the sugars, then the amount of glucose equal to that of galactose is deducted from the total glucose content before any other calculations are carried out. Milk proteins Milk proteins, excluding those contained in the whey, casein and/or caseinates, added to the product. (*) See the additional codes related to the contents of the goods by weight of, respective milkfat, milk proteins, starch/glucose, ana sucrose/invert sugar/isoglucose. These codes are mentioned in the Annex I to the TARIC in the tables of Chapters 17, 18 , 19 and 21 . The numbers of the tables are mentioned above in the column Table'. The tables are reprinted (hereafter) (in OT Ho L 167 of 1 . 7 . 1988, p. 47) without prejudice to any later modification of the TARIC. N.B. For the application of the additional code : Starch/Glucose The content of the goods (as presented) in starch, its degradation products i.e. all the polymers of glucose, and the glucose, determined as glucose and expressed as starch (on a dry matter basis , 100 % purity; factor for conversion of glucose to starch : 0,9). 2 . 1 . 89 Official Journal of the European Communities No L 1 /35 ANNEX II Monetary coefficients Products Member States Germany Netherlands UnitedKingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Spain . Portugal  Beef and veal 1,010 1,046 1,010 1,375 1,020 0,975  Milk and milk products   1,046   1,021 1,020 1,375 1,020 0,975  Pigmeat I-II--I--I -I I-I--I I-I 1,225 1,010  .  Sugar   1,061   1,021 1,020 1,216 1,021 0,985 1,010  Cereals   1,061   1,032 1,020 1,216 1,021 0,985  Eggs and poultry and albumins   1,011    1,298 ...    Wine  IlI Il  ...  1,181 II  »  Processed products (Regulation IIIl \ IlIl\ IIII (EEC) No 3033/80): IIIlI IlIl IlI  to be applied to charges   1,046 "  1,021 1,020 1,375 1,020 0,975 1,010  to be applied to refunds : IIIlI \ I IIIIIlIIIIL  cereals   1,061  1,032 1,020 1,216 1,021 0,985  milk   1,046  1,021 1,020 1,375 1,020 0,975  sugar   1,061   1,021 1,020 1,216 1,021 0,985  Jams and marmalades IIIlI IlIlIlIlI II (Regulation (EEC) No 426/86)       .  1,216     Olive oil sector        1,131    ANNEX III Application of Article 10 of Regulation (EEC) No 1677/85 I 100 Lit 1 £ 1 £ Irl Bfrs/Lfrs 2,82076 66,4582 55,2545 Dkr 0,521665 12,2906 10,2187 DM 0,136761 3,22214 2,67895 FF 0,458678 10,8066 8,98483 F1 0,154094 3,63053 3,01849 £ Irl 0,0510503 1,20277  £ 0,0424441  0,831417 Lit  2 356,04 1 958,85 Dr 11,2682 265,484 220,728 . Esc 11,2421 264,867 220,215 Pta 8,73984 205,914 171,200